Held by the Court :
That, in this case, the indictment, by reciting that the note was executed by John IL Pickens, alias John Pickens, describes not the note itself) but the person executing it. Consequently there was no variance between the note described and the note presented in evidence. There was, therefore, no error in admitting it.
Held, further, that the indictment, in describing the affidavit, *284reciting that “ the said John IL Pickens, alias John Pickens, made a certain paper writing purporting tobe an affidavit in writing of him, the said John IL Pickens, alias John Pickens,” in fact describes a paper subscribed “ John K. Pickens, alias John Pickens.” The paper produced in evidence, being subscribed John Pickens only, was variant from that described in the indictment, and, therefore, inadmissible as evidence.
Judgment reversed, and the accused ordered to be discharged.